Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8 are pending.
Drawings
The drawings are objected to because line II-II’ in Fig. 3, referenced in paragraph 0066, is not shown; and T1 is mis-shown as T3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the first interlayer insulating layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (U.S. Patent Application 20180261797 A1) in view of Yamazaki et al. (U.S. Patent Application Publication 20020104995 A1, hereinafter “Yamazaki”).


Regarding Claim 1, Lee teaches a display device (Abstract line 1), comprising: 
a substrate (Fig 6C substrate 100 par 0066); 
a switching thin film transistor over the substrate (Fig 6C T2 par 0064) and including a switching semiconductor layer (Fig 6C A2 par 0064) and a switching gate electrode (Fig 6C G2 par 0064); 
a first insulating layer covering the switching gate electrode (Fig 6C insulating layer 105 par 0066); 
a first data line on the first interlayer insulating layer (Fig 6C DL on insulating layer 107 on insulating layer 105 par 0066); 
a second insulating layer covering the first data line (Fig 6C insulating layer 109 par 0071); 
a power line on the second insulating layer (Fig 6C PL2, Fig 7 auxiliary power line 212’, within insulating layer 110 on insulating layer 109 paras 0061, 0071); 
a third insulating layer covering the power line (Figs 6C,7 insulating layer 110 par 0066); and 
a display element on the third insulating layer and including a pixel electrode (Fig 6C pixel electrode 210 on insulating layer 110 par 0066, corresponding to Fig 4 pixel electrode 210 par 0048), an opposite electrode (Fig 4 opposite electrode 230 par 0054), and an intermediate layer between the pixel electrode and the opposite electrode (Fig 4 intermediate layers 221,222 between 210 and 230 par 0053).
However, Lee appears not to expressly teach wherein the power line at least partially overlaps the switching semiconductor layer or the switching gate electrode.
In a similar arrangement Yamazaki teaches wherein the power line (Fig 7A power wiring line 235 on [second] insulating layer 233 par 0099; line 235 is a power line to the capacitance Fig 1 104, par 0103) at least partially overlaps the switching semiconductor layer (Fig 7A power wiring line 235 partially overlaps semiconductor layer including Fig 5A 215-217,218,219; par 0087) or the switching gate electrode.
Lee and Yamazaki are analogous art as they each pertain to display device pixel arrangements. It would have been obvious to a person of ordinary skill in the art to modify the display device of Lee with the inclusion of the power line overlap of Yamazaki. The motivation would have been in order to provide storage capacitance at the drive transistor gate (Yamazaki par 0100).

Regarding Claim 2, Lee as modified teaches the display device as claimed in claim 1, wherein the power line comprises a first power line and second power line spaced apart from the first power line (at least Lee power lines comprising Fig 6C PL2 par 0071 and Figs 3,7 212/212’ par 0061).

Regarding Claim 3, Lee as modified teaches the display device as claimed in claim 2, further comprising: 
a driving thin film transistor between the substrate and the display element (Lee Fig 6C driving TFT T1 between substrate 100 and display element 210 par 0063) and including a driving semiconductor layer, a driving gate electrode, a driving source electrode, and a driving drain electrode (Lee Fig 6C semiconductor layer A1, gate G1, source S1, drain D1 par 0063), 
wherein the first power line is connected to the driving source electrode (Lee Fig 2 PL connected to T1 source through T5 par 0061) and the second power line is connected to the opposite electrode (Lee Figs 3,7 212/212’ connected to opposite electrode 230 par 0061).

Regarding Claim 4, Lee as modified teaches the display device as claimed in claim 3, wherein the first power line at least partially overlaps the driving semiconductor layer or the driving gate electrode (Yamazaki at least Figs 5A-5D power supply line 231 (V) overlaps driving semiconductor region 221 par 0087).
Lee and Yamazaki are analogous art as they each pertain to display device pixel arrangements. It would have been obvious to a person of ordinary skill in the art to modify the display device of Lee with the inclusion of the power line overlap of Yamazaki. The motivation would have been in order to provide storage capacitance at the drive transistor gate (Yamazaki par 0100).

Regarding Claim 5, Lee as modified teaches the display device as claimed in claim 1, further comprising: 
a storage capacitor including a first electrode and a second electrode (Yamazaki Fig 7A a capacitor storage 236 is formed from the capacitance wiring power line 235 [first electrode], the third interlayer insulating film 233, and the connection wiring line 229 [second electrode] par 0100), wherein: 
the power line at least partially overlaps the first electrode or the second electrode of the storage capacitor (Yamazaki Fig 7A capacitance wiring power line 235 [first electrode] at least partially overlaps the connection wiring line 229 [second electrode of the storage capacitor] par 0100).
Lee and Yamazaki are analogous art as they each pertain to display device pixel arrangements. It would have been obvious to a person of ordinary skill in the art to modify the display device of Lee with the inclusion of the power line overlap of Yamazaki. The motivation would have been in order to provide storage capacitance at the drive transistor gate (Yamazaki par 0100).

Regarding Claim 8, Lee as modified teaches the display device as claimed in claim 1, wherein the power line comprises a first power line and second power line (Lee at least Lee power lines comprising Fig 6C PL2 par 0071 and Figs 3,7 212/212’ par 0061), widths of the first power line and the second power line in a first direction are greater than a width of the first data line in the first direction (Lee Fig 6C suggests PL2 is wider than the data line DL; Fig 3 shows that auxiliary power line 212 may be many pixels wide in the X direction, par 0043, suggesting it is much wider than the width of the data line DL shown in e.g. Fig 6C par 0066). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (U.S. Patent Application 20180261797 A1) in view of Yamazaki et al. (U.S. Patent Application Publication 20020104995 A1, hereinafter “Yamazaki”) and further in view of Oh et al. (U.S. Patent Application Publication 20170317155 A1, hereinafter “Oh”).

Regarding Claim 6, Lee as modified teaches the display device as claimed in claim 5. However, Lee as modified appears not to expressly teach further comprising: 
a sensing thin film transistor over the substrate and including a sensing semiconductor layer, a sensing gate electrode, a sensing source electrode, and a sensing drain electrode, wherein the sensing gate electrode or the sensing source electrode is connected to the storage capacitor.
Oh teaches a sensing thin film transistor over the substrate (Fig 4 Ref-Tr over substrate 100 par 0068) and including a sensing semiconductor layer (Fig 4 165 par 0068), a sensing gate electrode (Fig 4 region of the sensing line 120 overlapping the second semiconductor layer 165 is used as a sensing gate par 0068), a sensing source electrode (Fig 1 Ref-Tr electrode at Cst/OLED anode node par 0068), and a sensing drain electrode (Fig 1 Ref-Tr electrode at RL line), wherein the sensing gate electrode or the sensing source electrode is connected to the storage capacitor (Fig 1 Ref-Tr source electrode connected at Cst/OLED anode node par 0068).
Lee Yamazaki and Oh are analogous art as they each pertain to display device pixel arrangements. It would have been obvious to a person of ordinary skill in the art to modify the display device of Lee/Yamazaki with the inclusion of the sensing TFT of Oh. The motivation would have been in order to provide the sensing thin film transistor Ref-Tr to sense or initialize the voltage value of the second node B (Oh par 0053).

Regarding Claim 7, Lee as modified teaches the display device as claimed in claim 6, the power line at least partially overlaps the sensing semiconductor layer or the sensing gate electrode (Oh Fig 3 power line VDL at least partially overlaps the sensing semiconductor layer 165 par 0060).
Lee Yamazaki and Oh are analogous art as they each pertain to display device pixel arrangements. It would have been obvious to a person of ordinary skill in the art to modify the display device of Lee/Yamazaki with the inclusion of the sensing TFT of Oh. The motivation would have been in order to provide the sensing thin film transistor Ref-Tr to sense or initialize the voltage value of the second node B (Oh par 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624